Exhibit 10.6

 


Certain portions of this exhibit have been omitted pursuant to Item 601(b)(10)
of Regulation S-K.  Such portions are indicated below by AN [**]

 

Amended and Restated

Safeguard Scientifics, Inc.
Transaction Bonus Plan

 

Section 1.      Purpose and History

 

In connection with the Board’s strategic plan as approved by the Board in its
meeting on January 16, 2018 (the “Strategic Plan”), the Safeguard Scientifics,
Inc. Transaction Bonus Plan was established on April 6, 2018 (the “Prior Plan”)
and was amended and restated effective January 29, 2019 (the “Amended and
Restated Safeguard Scientifics, Inc. Transaction Bonus Plan”). Effective as of
the Effective Date, the Plan is further amended and restated, as set forth
herein, so that the amount of the Bonus Pool payable on the first Vesting
Threshold shall remain unchanged, but shall become payable to Participants who
are otherwise eligible to receive payments under the Plan on earlier incremental
Vesting Threshold(s). The Plan is designed to promote the interests of the
Company and its stockholders by providing an additional incentive to employees
to maximize the value of the Company’s business.

 

Section 2.      Definitions

 

When used in this Plan, unless the context otherwise requires, the following
terms shall have the meanings set forth next to such terms:

 

(a)     “Award” shall mean the contingent right of a Participant to receive a
payment under the Plan from the Bonus Pool based on the Participant’s Bonus Pool
Percentage, subject to the terms and conditions of the Plan and an Award
Agreement.

 

(b)     “Award Agreement” shall mean a written agreement entered into between
the Company and a Participant in connection with an Award (including any notice
of an Award executed and delivered by the Company to a Participant and which is
countersigned or acknowledged by such Participant) which sets forth a
Participant’s Bonus Pool Percentage.

 

(c)     “Board” shall mean the Board of Directors of the Company or a committee
designated by the Board of Directors of the Company.

 

(d)     “Bonus Pool Percentage” shall mean the percentage of the Bonus Pool
allocated for a Participant as set forth in each Participant’s Award Agreement.

 

(e)     “Bonus Pool Reserve” shall mean the portion of the Bonus Pool that is
unallocated as of a Vesting Date, whether because such portion was never
specifically allocated by the Board or because of any forfeited Awards in
accordance with Section 5.

 

 

--------------------------------------------------------------------------------

 

 

(f)     “Cause” shall have the same meaning as in the employment agreement by
and between the Participant and the Company or, if no such agreement exists,
then shall mean (i) the Participant’s failure to adhere to any written Company
policy if the Participant has been given a reasonable opportunity to comply with
such policy or cure the Participant’s failure to comply (which reasonable
opportunity must be granted during the ten-day period preceding the
Participant’s termination of employment by the Company); (ii) the Participant’s
appropriation (or attempted appropriation) of a material business opportunity of
the Company, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Company; (iii) the
Participant’s misappropriation (or attempted misappropriation) of any Company
fund or property; or (iv) conviction of the Participant, or the Participant
entering a guilty plea or plea of no contest with respect to, a felony, the
equivalent thereof, or any other crime with respect to which imprisonment is a
possible punishment.

 

(g)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations issued thereunder.

 

(h)      “Company” shall mean Safeguard Scientifics, Inc., a Pennsylvania
corporation, and its subsidiaries and affiliates.

 

(i)      “Continuous Service” shall mean the uninterrupted provision of services
to the Company as an employee. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company as an employee, or (iii) any change in status as long as the
individual remains in the service of the Company, as an employee. An approved
leave of absence shall include, without limitation, sick leave, military leave,
vacation (pursuant to Company policy) or any other personal leave authorized by
the Company.

 

(j)     “Effective Date” shall mean May 29, 2020.

 

(k)     “Good Reason” shall mean shall have the same meaning as in the
employment agreement by and between the Participant and the Company or, if no
such agreement exists, then shall mean (i) a material reduction of the
Participant’s base salary; or (ii) the relocation of the Company’s principal
executive offices to a location which is more than 30 miles away from the
location of the Company’s principal executive offices on the Effective Date.

 

(l)     “Participant” shall mean an employee of the Company who has been granted
an Award by the Board under the Plan.

 

(m)     “Plan” shall mean the Amended and Restated Safeguard Scientifics, Inc.
Transaction Bonus Plan, as it may be amended or supplemented from time to time.

 

(n)      “Portfolio Sale” shall mean the occurrence, in a single transaction or
in a series of related transactions, pursuant to which either (i) the Company
sells, transfers or otherwise disposes of multiple partner company assets
representing, in the aggregate, a material portion of the Company’s assets (as
determined in good faith by the Board) or (ii) in which the Company is sold,
merged or consolidated with or into another company.

 

2

--------------------------------------------------------------------------------

 

 

(o)     “Sale Transaction(s)” shall mean any sale or other liquidation of any of
the assets of the Company on or following the adoption of the Strategic Plan of
the Company, including, but not limited to, a Portfolio Sale. The Board shall
have the sole and absolute discretion to determine whether a Sale Transaction
has occurred.

 

(p)      “Transaction Consideration” shall mean, in connection with any Sale
Transaction(s), (i) the cash consideration received directly or indirectly by
the Company, minus (ii) the sum of (x)  the commissions, fees and expenses
payable to the Company’s investment bankers and the amount of fees and expenses
payable to the Company’s professional advisors in connection with the Sale
Transaction. For purposes of Transaction Consideration, cash shall not be
considered paid to the Company unless and until the cash has been received by
the Company and shall include any cash received by the Company upon the sale of
securities or other consideration received in connection with any Sale
Transaction.

 

(q)     “Vesting Date” shall mean the date a Vesting Threshold is achieved or
the date a Portfolio Sale is consummated.

 

(r)     “Vesting Threshold” shall mean an amount of Transaction Consideration or
a Portfolio Sale that triggers vesting of the right to receive an Award in
accordance with Section 4.

 

Section 3.      Plan Administration

 

The Plan shall be administered by the Board. Subject in all respects to Section
8(j), the Board shall have such powers and authority as may be necessary or
appropriate for the Board to carry out its functions as described herein,
including, but not limited to, (a) complete authority to interpret and
administer the Plan, any Awards granted under the Plan and any Award Agreements
evidencing Awards granted under the Plan, (b) exercise all of the powers granted
to it under the Plan, (c) construe, interpret and implement the Plan and any
Award Agreements, (d) prescribe, amend and rescind rules and regulations
relating to the Plan and any Award Agreements, including rules governing its own
operations, (e) make all determinations necessary or advisable in administering
the Plan and any Award Agreements, (f) correct any defect, supply any omission
and reconcile any inconsistency in the Plan or in any Award Agreements, (g)
amend the Plan and any Award Agreements to reflect changes in applicable law,
(h) delegate such powers and authority to such person as it deems appropriate
with respect to the Plan and any Award Agreements, and (i) waive any conditions
under any Awards (including any such conditions contained in any Award
Agreements). The determination of the Board on all matters relating to the Plan
or any Award Agreement shall be final, binding and conclusive. No member of the
Board or Board shall be liable for any action or determination made by the Board
with respect to the Plan, any Award Agreement or any Award.

 

Section 4.      Grant of Awards and Bonus Pool

 

(a)     Eligibility and Award Amounts. Each employee of the Company designated
by the Board who executes an Award Agreement is eligible for Awards under the
Plan, provided that he or she (i) does not voluntarily resign from the Company
without Good Reason, or (ii) is not terminated from employment by the Company
for Cause, in each case prior to the payment of the applicable Award.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Bonus Pool.

 

(i)     In connection with Sale Transaction(s) hereunder, the Company shall
provide a cash bonus pool (a “Bonus Pool”) in an aggregate amount as set forth
in the following schedule following the achievement of the corresponding Vesting
Threshold(s):

 

Bonus Pool

Vesting Threshold

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

$[**] million

.01333 multiplied by Transaction Consideration 

Any amounts above $[**] million

 

The achievement of the Vesting Threshold, and corresponding Bonus Pool, shall be
determined on an aggregate basis after each Sale Transaction; provided, however,
that no Bonus Pool shall be created if the total Transaction Consideration from
all Sale Transactions which have occurred as of such date is less than $[**]
million. From time to time, but no less often than quarterly, the Board shall
review and confirm a report from the Chief Executive Officer concerning the
aggregate value of any Transaction Consideration from all Sale Transactions
relative to the Vesting Threshold(s), including any incremental increase from
the previous quarter. The Board shall retain the sole discretion to increase the
Bonus Pool in the event that the Transaction Consideration, determined on an
aggregate basis after each Sale Transaction, satisfies one Vesting Threshold but
not the subsequent Vesting Threshold.

 

(ii)     On a Vesting Date, the Bonus Pool shall be allocated and paid to
Participants based on a product of (x) the Participant’s Bonus Pool Percentage
and (y) the Bonus Pool calculated as of the Vesting Date, minus any previously
paid portion of the Bonus Pool. In addition to the foregoing, at each Vesting
Date, the Bonus Pool Reserve shall be allocated among the Participants, as
determined by the Board in its sole discretion, such that the entire Bonus Pool
as of any given Vesting Date shall be allocated and payable to Participants.

 

For the avoidance of doubt, allocations from the Bonus Pool shall be
cumulative. 

 

For example, if multiple initial Sale Transactions (“Multiple Initial Sales
Transactions”) occur, with aggregate Transaction Consideration of $[**] million
then a Participant with a [**]% Bonus Pool Percentage will be entitled to a
payment of $[**] (i.e., [**]% of $[**]). If the next Sale Transaction occurs
with Transaction Consideration of $[**] million (amounting to $[**] million in
aggregate Transaction Consideration), then a Participant with a [**]% Bonus Pool
Percentage will be entitled to a second payment of $[**] (i.e., [**]% of $[**],
less the bonus paid with respect to the Multiple Initial Sales Transactions),
for a total Award of $[**].

 

4

--------------------------------------------------------------------------------

 

 

(iii)     Notwithstanding anything contained herein to the contrary, the
occurrence of a Portfolio Sale shall automatically constitute a Vesting
Threshold equal to at least $[**] million and a minimum aggregate Bonus Pool
equal to $[**] million which shall be allocated pursuant to Section 4(b)(ii). If
a Portfolio Sale occurs and the Company retains assets that are later sold in a
Sale Transaction, a Bonus Pool may become payable pursuant to Section 4(b)(i) if
a Vesting Threshold of $[**] million or more is achieved.

 

(c)     Payment and Form of Payment. Subject to Section 8(i), payments in
connection with Awards (subject to applicable tax withholding) shall paid in
cash, as determined by the Board, within 60 days of the applicable Vesting Date.

 

(d)     Additional Payment Conditions. A Participant shall not be eligible to
receive payments pursuant to his or her Award, if any, unless the Participant
has signed and returned to the Company the Award Agreement (or related
acknowledgement) in the time period specified in such Award Agreement. In
connection with the final payment to a Participant under this Plan, the Company
may require a written release of any and all claims against the Company or its
affiliates, with respect to all matters arising out of the Participant’s
employment with the Company, in such form as provided by the Company in its sole
discretion (the “Release”).

 

Section 5.      Forfeiture

 

Except as otherwise provided in any Award Agreement, if a Participant’s
Continuous Service is terminated due to (a) a voluntarily resignation from the
Company without Good Reason, or (b) by the Company for Cause, the Participant
shall forfeit any and all interest in any Awards held by the Participant to the
extent the Participant’s Awards have not already been paid to the Participant.
Any forfeited Awards shall be returned to and included in the Bonus Pool Reserve
for allocation pursuant to the terms herein.

 

Section 6.      Unfunded Status

 

All amounts that become payable pursuant to this Plan shall remain general
obligations of the Company. All payments made pursuant to this Plan shall come
from the general assets of the Company. The payment of any amount is not secured
by any specific assets of the Company. No Participant shall be entitled to or
have any rights of a stockholder of the Company with respect to any Award
granted under this Plan.

 

Section 7.      General Rules Applicable to Awards

 

All Awards shall be subject to the following:

 

(a)     All payments with respect to an Award shall be subject to all applicable
laws, rules and regulations and to such approvals by government agencies as may
be required.

 

(b)     The Company shall have the right to withhold from payment made under any
Awards any federal, state or local taxes as required by law to be withheld with
respect to such Awards. Any such taxes are the sole responsibility of the
Participant and the Participant shall have no right to indemnification for any
or all taxes owed in connection with payment under such Awards.

 

5

--------------------------------------------------------------------------------

 

 

(c)     No Award, or any rights thereunder or thereto, may be assigned,
transferred or in any other way alienated (or be subject to garnishment,
attachment, execution or levy of any kind) by a Participant other than by will
or by the laws of descent and distribution.

 

(d)     Where the day on or by which anything is to be done is not a business
day, it shall be done on or by the first business day thereafter.

 

Section 8.      General Provisions

 

(a)     No Right to Continuous Service. Nothing contained in this Plan shall
confer upon any Participant the right to continue in Continuous Service, or
affect any rights which the Company may have to terminate the Participant’s
Continuous Service for any reason at any time.

 

(b)     Non-Uniform Determinations. The Board’s determinations of Awards under
the Plan need not be uniform and may be made by it selectively among persons who
receive or are eligible to receive Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the Board
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Awards, as to the
person to receive Awards under the Plan.

 

(c)     Section Headings; Construction. The section headings contained herein
are for the purpose of convenience only and are not intended to define or limit
the contents of the sections. All words used in this Plan shall be construed to
be of such gender or number, as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

(d)     Governing Law. This Plan, any Award hereunder, any Award Agreement and
any conflicts arising hereunder or thereunder or related hereto or thereto shall
be governed by, and construed under, the laws of the Commonwealth of
Pennsylvania, all rights and remedies being governed by said laws, regardless of
the laws that might otherwise govern under applicable principles, to the fullest
extent permitted by law, of conflicts of laws.

 

(e)     Confidentiality. Each Participant agrees to maintain in confidence and
not disclose the terms of this Plan, any Award Agreement or any Award granted
hereunder (except to such Participant’s immediate family and his or her
professional advisors).

 

(f)     Severability; Entire Agreement. In the event any provision of this Plan
or any Award Agreement shall be held illegal, invalid or unenforceable for any
reason, the illegality, invalidity or unenforceability shall not affect the
remaining provisions of this Plan or any Award Agreement (as applicable) and
such illegal, invalid or unenforceable provision shall be deemed modified as if
the illegal, invalid or unenforceable provisions had not been included. The Plan
and any Award Agreement contain the entire agreement of the parties with respect
to the subject matter thereof and supersede all prior agreements, promises,
covenants, arrangements, communications, representations and warranties between
them, whether written or oral, with respect to the subject matter thereof.

 

6

--------------------------------------------------------------------------------

 

 

(g)     No Third-Party Beneficiaries. Except as expressly provided therein, none
of the Plan, any Award or any Award Agreement shall confer on any person other
than the Company and the applicable Participant any rights or remedies
thereunder.

 

(h)     Freedom of Action. Nothing contained in the Plan or any Award Agreement
shall be construed to prevent the Company from taking any corporate or other
action, including, but not limited to, any recapitalization, reorganization,
merger, consolidation, dissolution or sale, that is deemed by the Company
whether or not such action would have an adverse effect on the Plan or any
Awards thereunder. Any solicitation, negotiation or closing of a Sale
Transaction shall be subject to the sole and absolute discretion of the Company
and there shall be no liability on the part of the Company if a Sale Transaction
is not consummated for any reason. The Company shall determine in its sole
discretion whether to effect or consummate a Sale Transaction and no Participant
shall have any rights to (i) require the Company to enter into a Sale
Transaction, (ii) question the price, timing or form of consideration in
connection with a Sale Transaction or otherwise object to any Sale Transaction
or (iii) object to any third party to a Sale Transaction.

 

(i)     Section 409A. It is the intention of the Board that all payments and
benefits under this Plan shall be made and provided in a manner that is either
exempt from or intended to avoid taxation under Section 409A of the Code, to the
extent applicable. Any ambiguity in this Plan shall be interpreted to comply
with the foregoing. Each amount payable pursuant to this Plan shall be deemed to
be a separate payment for purposes of Section 409A of the Code. For all purposes
under the Plan, if and to the extent required to avoid any violation of Section
409A of the Code, any iteration of the word “termination” (e.g., “terminated”)
with respect to a Participant’s employment or service, shall mean a separation
from service within the meaning of Section 409A of the Code. Notwithstanding the
foregoing, neither the Company nor any of its affiliates shall be liable to, and
each Participant shall be solely liable and responsible for, any taxes (or
penalties) that may be imposed on the Participant under Section 409A of the Code
with respect to the Participant’s receipt of any Award and payment thereunder.
In no event shall the timing of a Participant’s execution of the Release,
directly or indirectly, result in the Participant designating the calendar year
of payment, and if a payment that is subject to execution of the Release could
be made in more than one taxable year, payment shall be made in the later
taxable year. All payments under the Plan shall be paid no later than March 15
of the calendar year following the Vesting Date, subject to the Company’s right
to delay any such payments that would jeopardize the Company’s ability to
continue as a going concern.

 

(j)     Termination and Amendment of the Plan. The Plan shall terminate on the
seventh anniversary of the Effective Date or, if earlier, the date that the
Company is liquidated, unless the Plan is terminated earlier by the Board in
accordance with this Section; provided, however, that the termination of the
Plan shall not affect any Sale Transaction which occurs prior to the
termination, including any Transaction Consideration that may be received from
such Sale Transaction and trigger a Vesting Threshold following such
termination. The Board may from time to time suspend, discontinue, terminate,
revise or amend (i) the Plan or (ii) any Award Agreement; provided, however,
that any such suspension, discontinuance, termination, revision, or amendment
which adversely affect the rights of a Participant (y) must be consented to by
each such Participant in writing or (z) be necessary to bring the Plan or Award
Agreement into compliance with any law or valid and mandatory government
regulation.

 

7

--------------------------------------------------------------------------------

 

 

(k)     Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company, its subsidiaries and their successors and
assigns.

 

(l)     Effectiveness of the Plan. This Plan shall be deemed effective as of the
Effective Date.

 

8